IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,701-01


                   EX PARTE MICHAEL TODD CALABRESE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 49390-C-1 IN THE 89TH DISTRICT COURT
                              FROM WICHITA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

robbery and sentenced to three concurrent terms of ten years’ imprisonment.

        Applicant contends that his guilty pleas were involuntary because the plea agreement in his

cases cannot be followed. The State agrees with Applicant that the plea agreement cannot be

followed, that Applicant’s guilty pleas were rendered involuntary, and that the convictions should

be set aside. The trial court recommends granting relief. Its findings and recommendation are
                                                                                                  2

supported by the record.

       Relief is granted. The judgment in Cause No. 49,390-C in the 89th District Court of Wichita

County is set aside, and Applicant is remanded to the custody of the Sheriff of Wichita County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: August 26, 2015
Do not publish